Citation Nr: 1439388	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  09-42 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD) prior to March 23, 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a September 2005 rating decision, the RO awarded service connection for PTSD as well as a 30 percent rating for PTSD effective from August 26, 2002, the date of a reopened claim for service connection.  A statement received March 23, 2006, indicates, "This is also a new claim for PTSD because of trauma suffered while being in Vietnam."  In a June 2008 rating decision, the RO awarded an increased evaluation, from 30 to 100 percent, for PTSD, effective March 23, 2006.  

Within one year of the September 2005 rating decision, a January 2006 VA treatment record noted a worsening of symptoms related to PTSD.  Accordingly, this was new and material evidence submitted within one year of the rating decision and thereby vitiated the finality of the rating decision.  The Veteran was ultimately granted a total rating from March 2006.  

In May 2012, the Veteran and his spouse provided testimony at a personal hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this matter to the Agency of Original Jurisdiction (AOJ) in August 2012 for additional development.  The claim has been returned to the Board for appellate review.  It has been rephrased as noted above based on a thorough review of the claims folder as well as the Veteran's testimony and contentions.  

The issue of entitlement to an earlier effective date for service connection for PTSD on the basis of clear and unmistakable error specifically in a March 1986 rating decision, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See BVA hearing transcript of May 2012.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he believes he should be rated 100 percent disabled for PTSD for many years prior to March 2006.  He explained that he never received notice of a 1986 rating decision denying service connection for PTSD.  In his November 2008 notice of disagreement, the Veteran stated that he was seeking a 100 percent rating to 1985.  Based on his testimony, the Board has determined that he is in essence seeking a higher rating for PTSD prior to March 23, 2006, from as early a date as possible.  

Thus, implicit in the Veteran's argument for a higher rating prior to March 23, 2006, is a claim for an earlier effective date for service connection for PTSD based on the RO's error, to include allegedly not sending him notice of a rating decision denying service connection for PTSD.  The record reflects that the Veteran filed a claim for PTSD in October 1985 and this claim was denied in March 1986.  The record shows this rating decision was sent to an address that is different from that on his 1985 claim.  Regardless, this issue is not developed for appellate review and should first be addressed by the AOJ.  Because the issue currently on appeal is inextricably intertwined with the issue being referred to the AOJ, the Board must remand the issue currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other in the prescribed degree should not be subject to piecemeal decision-making or appellate litigation).

The fact that an issue is inextricably intertwined does not establish that the Board has jurisdiction of the issue, only that the Board cannot fairly proceed while there are outstanding matters that must be addressed by the RO in the first instance.  Consequently, the Board must remand the case for the RO to adjudicate the issue with regard to an earlier effective date for service connection for PTSD based on CUE, to include asserted error in the issuance of the 1986 decision denying service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development pertinent to and adjudicate the Veteran's request for an earlier effective date for service connection for PTSD on the basis of CUE in the March 1986 rating decision denying service connection for PTSD.  

2.  Thereafter, the AOJ should review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then, the claim(s) on appeal should be readjudicated.  If any claim on appeal remains denied, an appropriate SSOC should be issued and provided to the Veteran and his representative.  The case should then be returned to the Board for further appellate review, if otherwise in order.  [NOTE: THE ISSUE PERTAINING TO AN EARLIER EFFECTIVE DATE FOR SERVICE CONNECTION FOR PTSD TO INCLUDE ON THE BASIS OF CUE WHICH WAS REFERRED TO THE AOJ IN THE INTRODUCTION IS INEXTRICABLY INTERTWINED WITH THE ISSUE ON APPEAL]

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



